Exhibit 10.1


Consulting Agreement


This Consulting Agreement (“Agreement”) is made and entered into as of February
12, 2009, by WindTamer Corporation, a New York corporation (the “Company”), and
Patricia Cole (“Consultant”).


Recitals


A.           The Company is in its development stage as an independent developer
of wind turbine technology.


B.           In connection with its product development and commercialization
efforts, the Company wishes to utilize the services of Consultant, a licensed
real estate agent, to assist the Company in conducting searches for and
locating, either for purchase or lease, potential wind turbine sites that may be
used by the Company for construction and testing of new WindTamer prototypes, or
by purchasers of the Company's commercially produced turbines.


C.           Consultant has substantial experience and expertise in planning,
directing and executing commercial real estate searches that target strategic
locations for implementation of operational, manufacturing, product development
and product testing activities for development stage companies having objectives
similar to those of the Company with respect to commercialization and expansion,
and regularly provides consulting services and advice to companies that are in a
similar business stage, in connection with the formulation of business plans and
strategies and analysis of potential business locations and operating
procedures.


D.           Consultant and the Company have agreed on the terms and conditions
pursuant to which Consultant will be retained to provide consulting services.


NOW, THEREFORE, the parties agree as follows:


1. 
Appointment of Consultant



1.1           Appointment; Reporting.  By this Agreement, the Company appoints
Consultant, and Consultant accepts such appointment, to provide advice and
consulting services to the Company, in accordance with the terms and conditions
of this Agreement.


1.2           Nature of Consulting Services.  Consultant is retained to perform
the following consulting services (the “Services”):


(a)           To assist the Company in locating and developing potential
manufacturing sites;


(b)           To locate, and purchase or lease, on behalf of the Company, the
most cost-effective and productive sites upon which to erect new WindTamer
prototypes and place units purchased by the Company's commercial and residential
customers; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           To analyze and provide advice regarding the Company's strategic
plan. The Company may, at any time, request Consultant to make changes within
the scope of the Services or to perform extra work.


1.3           Reporting. Consultant shall provide a detailed, written report of
Consultant's advice and analysis of the foregoing matters, including specific
recommendations for action to be taken by the Company, and suggestions for
implementation, together with such supporting information and schedules as may
be necessary to permit the Board to evaluate such recommendations. In addition,
Consultant shall provide interim reports at the request of the Company.


1.4           Hours of Consulting; Personnel; Additional Consultants. It is
expressly agreed that Consultant will devote a minimum of twenty (20) hours per
week during the term of this Agreement.


1.5           Status of Consultant.  Consultant and the Company expressly agree
that Consultant is an independent contractor, and all Services performed under
this Agreement are performed by Consultant as an independent contractor.
Consultant shall control the time, manner, and place of performance of the
Services.


1.6           Standard of Performance.  Consultant shall perform her services
and complete her tasks to the Company’s satisfaction. Consultant shall comply
with all applicable federal, state, and local laws, ordinances, codes, and
regulations in performing the Services.


1.7           Scheduling.


A.           The Consultant will develop and maintain a detailed schedule for
completion of the Services. The schedule will be a work plan showing activities
to be performed and their sequence. A preliminary schedule shall be submitted to
the Company within ten (10) days after execution of this Agreement for review
and establishment of the level of detail to be included.


B.           The Consultant will submit monthly progress data for the reporting
period which will include the percentage complete and actual start date and
actual finish date for all activities worked on by the Consultant during the
period. Any changes in delivery dates will be reported. Other information, such
as actual hours expended, will be furnished monthly, or as requested, by the
Company. If requested by the Company, update meetings will be held to discuss
the results of schedule analysis and necessary action to meet the requirements
of the schedule.


2. 
Term; Termination or Suspension.



A.           Except as provided below, this Agreement, and the Services to be
performed under it, shall commence on the date this Agreement is executed by
both parties, and shall continue thereafter through and including February 12,
2010.


B.           The Company may terminate this Agreement at-will without cause in
its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Upon termination or cancellation of this Agreement, the Company
shall have no liability to Consultant except for charges for Services performed
by Consultant and accepted by the Company prior to termination.  The terms and
conditions in this Agreement that by their sense and context are intended to
survive the performance hereof by either or both parties hereunder shall so
survive the termination, cancellation, or completion of performance of this
Agreement.


D.           Upon completion of Consultant's services hereunder or at such other
time as may be requested by Company, Consultant shall return to Company all
documents, records, notebooks, including copies thereof, whether prepared by
Consultant or others, in Consultant's possession, and other Company property
utilized by Consultant in performing the Services.


E.           The Company reserves the right to suspend work on the Services,
with or without cause, in whole or in part, upon giving notice to Consultant.
Consultant shall resume the Services so suspended when directed to do so by the
Company. If only a portion of the work on the Services is suspended, Consultant
shall be compensated only for Services actually performed during such
suspension.


3. 
Compensation; Expenses.



3.1           Consulting Fees.  As the sole compensation for the performance of
the Services, Consultant shall be paid the following amounts:


(a)            The sum of five-thousand dollars ($5,000) per month, payable on
the last day of each full month during the term of this Agreement during which
the Services are performed.


3.2           Reimbursement of Expenses.  The Company shall reimburse Consultant
for all reasonable and necessary business and travel expenses actually incurred
by Consultant in performing the services, subject to receipt of a written
request for reimbursement, accompanied by appropriate supporting documentation.
Consultant may request reimbursement not more frequently than once every month
during the term of this Agreement.


3.3           Withholding; Benefits.  All fees payable to Consultant under this
Agreement shall be made in full, and without any withholding, deduction, or
offset of any state or federal withholding taxes, FICA, SDI, or income taxes,
nor shall the Company be obligated to pay any of Consultant's employees' taxes.
Consultant hereby covenants and agrees that it shall be solely responsible for
all taxes, withholding, FICA, SDI, and other similar items (both employee and
employer portions) with respect to all fees paid by the Company under this
Agreement, and agrees to indemnify and hold the Company harmless with respect to
such taxes and withholding. Neither Consultant nor Principal shall be eligible
for, shall participate in, or shall be entitled to compensation in lieu of any
insurance, benefit, retirement, or other plan or program provided by the Company
to its employees.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Confidentiality; Non-Solicitation; Intellectual Property.  As a
material inducement to the Company to enter into this Agreement and pay the
compensation set forth in Section 3, the Consultant hereby expressly agrees to
be bound by the following covenants, terms and conditions:


A.           During the course of the Consultant's relationship with the Company
or any of its affiliates, the Consultant has had, and will have, access to
Confidential Information relating to the Company and its affiliates and their
respective suppliers, partners and customers. The Consultant agrees to keep
secret and retain in strictest confidence all of such Confidential Information,
and will not disclose, disseminate or use such information for the Consultant's
own advantage or for the advantage of any other person or entity other than the
Company in accordance with the terms of the Consultant's employment or
relationship with the Company.  In the event disclosure of any such Confidential
Information is required or purportedly required by law, the Consultant will
provide the Company with prompt notice of any such requirement so that the
Company may seek an appropriate protective order prior to disclosure.


B.           In the event that the Consultant as part of his activities on
behalf of the Company generates, creates, authors or contributes to any
invention, design, new development, device, product, method or process (whether
or not patentable or reduced to practice or constituting Confidential
Information), any copyrightable work (whether or not constituting Confidential
Information) or any other form of Confidential Information relating directly or
indirectly to the Company's business (including anything that has occurred since
the first date Consultant provided services to the Company), the Consultant
acknowledges that such Intellectual Property is the exclusive property of the
Company and hereby assigns all right, title and interest in and to such
Intellectual Property to the Company.  Any copyrightable work prepared in whole
or in part by the Consultant is and will be deemed “a work made for hire” under
Section 201(b) of the 1976 Copyright Act, and the Company shall own all of the
rights comprised by the copyright therein.  The Consultant shall promptly and
fully disclose all Intellectual Property to the Company and shall cooperate with
the Company to protect the Company's interests in and rights to such
Intellectual Property (including, without limitation, providing reasonable
assistance in securing patent protection and copyright registrations and
executing all documents as reasonably requested by the Company, whether such
requests occur prior to or after termination of the Consultant's employment with
the Company).  Notwithstanding the date of this Agreement or anything else
herein to the contrary, the provisions of this Section 4 shall be deemed to be
effective as of and apply to all matters occurring since the first date
Consultant provided services to the Company.


C.           As requested by the Company from time to time for any reason, the
Consultant shall promptly deliver to the Company all copies and embodiments, in
whatever form, of all Confidential Information and Intellectual Property in the
Consultant's possession or within his control (including, but not limited to,
written records, notes, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information or Intellectual Property)
irrespective of the location or form of such material and, if requested by the
Company, shall provide the Company with written confirmation that all such
materials have been delivered to the Company.
 
D.           The Consultant agrees that, for the period of this Agreement and
for two years thereafter, it will not directly or indirectly represent, be
employed by, consult for, or otherwise be associated with any other business
engaged in wind turbine technology.
 
 
 

--------------------------------------------------------------------------------

 
 
E.           The Consultant acknowledges that in the event the Consultant
violates any provisions of this Section 4, in addition to its other rights and
remedies, the Company shall be entitled to injunctive relief without the
necessity of proving actual damages.  The Consultant further acknowledges that
if any provision of this Section 4 is held to be unenforceable, the court making
such holding shall have the power to modify such provision and in its modified
form such provision shall be enforced.


F.           Without in any way limiting the provisions of this Section 4, the
Consultant further acknowledges and agrees that the provisions of this Section 4
shall remain applicable in accordance with their terms after the termination or
cessation of services to the Company or exercise or termination of the Option.


G.           “Confidential Information” means information or material
proprietary to the Company or designated as Confidential Information by Company
and not generally known by non-Company personnel, which the Consultant develops,
or of which Consultant obtains knowledge, or to which the Consultant may obtain
access, through or as a result of, the Consultant's relationship with the
Company (including information conceived, originated, discovered or developed in
whole or in part by the Consultant).  Confidential Information includes, but is
not limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing): discoveries, ideas,
concepts, software in various stages of development, designs, drawings,
specifications, techniques, models, data, source code, object code, data
structures, instruction sets, documentation, diagrams, flow charts, research,
development, training methods, training manuals, processes, procedures,
“know-how”, marketing techniques and materials, marketing and development plans,
customer names and other information related to customers, price lists, pricing
policies and financial information.  Confidential information also includes any
information described above which the Company obtains from other entities and
which the Company treats as proprietary or designates as Confidential
Information, whether or not owned or developed by the Company.  Notwithstanding
the foregoing, information publicly known that is generally employed by the
trade at or after the time Consultant first learns of such information, or
generic information or knowledge which associate would have learned in the
course of similar employment or work elsewhere in the trade, shall not be deemed
part of the confidential information.


H.           “Intellectual Property” shall mean those forms of authorship (as
understood from Title 17 of the United States Code), invention (as understood by
Title 35 of the United States Code) and identification (as understood from Title
15 of the United States Code Section 1051 et seq., trademarks and service marks)
and such other forms of property rights in ideas, “know how,” inventions,
discoveries, or in their physical embodiments as shall related to or involve the
Company's business or any of its products, services or strategies.
 
 
 

--------------------------------------------------------------------------------

 
 
5. 
Miscellaneous.



5.1           Entire Agreement.  This Agreement and the Company’s 2008 Equity
Incentive Plan, constitute the entire understanding between the parties, and
supersedes all prior agreements and negotiations, whether oral or written. There
are no other agreements between the parties, except as set forth in this
Agreement. No supplement, modification, waiver, or termination of this Agreement
shall be binding unless in writing and executed by all parties to this
Agreement.


5.2           Assignment; Binding Effect.  Neither this Agreement nor any
rights, benefits, or obligations under it may be assigned by any party to this
Agreement without the prior express written consent of the other party. Subject
to the foregoing, this Agreement shall inure to the benefit of and be binding
upon all of the parties to this Agreement and their respective executors,
administrators, successors, and permitted assigns.


5.3           Severability.  In the event any of the provisions of this
Agreement are found by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not be affected.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


5.5           Counterparts.  This Agreement may be executed in two or more
counterparts, which shall together constitute one and the same agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


FUTURE ENERGY SOLUTIONS, INC.


/s/ Gerald E. Brock                                         
By: Gerald E. Brock
Its: President and CEO


CONSULTANT


  /s/ Patricia Cole____________________
Patricia Cole
 
 
 

--------------------------------------------------------------------------------

 